Title: From George Washington to David Shepherd, 25 February 1792
From: Washington, George
To: Shepherd, David

 

Sir,
Philadelphia February 25th 1792.

I thank you for the information which you have given me in your letter of the 30th of Decr respecting the intention of the Tomlinsons and others to dispute my title to a tract of land called the Round Bottom.
I wish these persons, and any others who may be disposed to dispute my title to that land, to be informed in the most explicit and pointed manner, that it is my fixed determination to defend, at all events, every inch of that land which is within the lines of my patent.
If, therefore, any encroachments are made thereon, the person or persons by whom they are made may depend upon being prosecuted as long as there shall be a shadow of right or justice in so doing.
I have nothing to say respecting any surveys which may be made without the lines of my patent; but let them beware of the consequences of coming within them. I am Sir, with very great esteem, Your most Obedt Servt

Go: Washington

